Exhibit 10.1

 

THIRD AMENDED & RESTATED

PROMISSORY NOTE

 

THIS THIRD AMENDED AND RESTATED PROMISSORY NOTE (this “Third Amended Note”) made
effective as of the January 4, 2010 (the “Effective Date”), by and between
Advanced Life Sciences Holdings, Inc., a Delaware corporation (the “Maker”), and
Michael T. Flavin, Ph.D. (the “Payee”).

 

WHEREAS, in September 2001, the Maker incurred indebtedness under a $2.0 million
promissory note with the Payee, which bears interest at 7.75% and was to mature
on September 1, 2006 (the “Original Note”); and

 

WHEREAS, in July 2005, the Payee agreed to restructure the Original Note so that
all principal and interest due under the Original Note would mature on
December 31, 2007;

 

WHEREAS, in May 2006, the Maker authorized the payment of accumulated interest
on the loan with the Payee and provided for monthly payments of accumulated
interest until the loan matures

 

WHEREAS, in September 2007, the Payee and the Maker entered into an Amended &
Restated Promissory Note under which all principal due would mature on
January 5, 2009;

 

WHEREAS, in January 2009, the Payee and the Maker entered into a Second
Amended & Restated Promissory Note under which all principal due would mature on
January 5, 2010.

 

WHEREAS, as of the Effective Date, the Maker had $2.0 million outstanding under
the Original Note (the “Debt”).

 

WHEREAS, the Maker and the Payee desire to enter into this Third Amended Note to
extend the date of upon which the Debt shall mature.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Maker and the Payee agree as follows:

 

FOR VALUE RECEIVED, the Maker hereby unconditionally promises to pay to the
order of the Payee, at Woodridge, Illinois, or at such other place as the holder
of this Third Amended Note may from time to time designate in writing, in lawful
money of the United States of America, the principal sum of $2,000,000. The
principal indebtedness evidenced hereby shall be payable in one lump sum payment
on January 5, 2012, plus any interest then accrued (provided below) but
previously unpaid thereon.

 

Maker further promises to pay interest at the place provided above on the unpaid
principal balance, provided that the unpaid principal balance shall bear
interest at a rate of 7.75% per annum, compounded annually, and such interest
shall be due and payable in advance of or upon maturity.  Interest shall be
calculated on the basis of a 360-day year for the actual number of days
elapsed.  Payments received by Payee from Maker on this Third Amended Note shall
be applied first to the payment of interest which is due and payable and only
thereafter to the outstanding principal balance hereof.

 

At the option of the Maker, this Third Amended Note may be prepaid in full or in
part, at any time or from time to time, without penalty or premium of any kind.

 

This Third Amended Note has been delivered and shall be deemed to have been made
at Woodridge, Illinois and shall be interpreted and the rights and liabilities
of the parties hereto determined in accordance with the internal laws and
decisions of the State of Illinois, without giving affect to the conflict of
laws principals thereof.  Whenever possible, each provision of this Third
Amended Note shall be interpreted in such a manner as to be effective and valid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or by the remaining provisions of this Third Amended Note.

 

MAKER

 

PAYEE

 

 

 

By:

/s/ Mark Caputo

 

By:

/s/ Michael T. Flavin

Name:

Mark Caputo

 

Name:

Michael T. Flavin, Ph.D.

Its:

Vice President Accounting and Controller

 

 

 

 

--------------------------------------------------------------------------------